MARSHALL, J.
This is the defendant’s cross-appeal in the above entitled case. The essential facts and issues were all set out and decided in case No. 1, -to be found on page 411 of this volume, that being the plaintiff’s appeal in this same case. From the result reached in that ease it follows that the trial court committed no error against the defendant but that its error was prejudicial to the plaintiff instead of to the defendant, and therefore the defendant has no cause to complain. The judgment of the circuit court having been reversed on plaintiff’s appeal it is necessary in order to keep the record straight that the same order shall be made in this case as was made in that case, except that there being no merit in the defendant’s appeal, the costs of this cross-appeal are adjudged against the appellant. It is therefore ordered that the judgment of the circuit court be reversed and the cause be remanded to that court with directions to enter judgment for the plaintiff for the full amount of the two notes in suit, with interest thereon from January 8, 1897.
All concur.